DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Introduction
The following is a non-final Office Action in response to Applicant’s communications received on September 6, 2022. Claims 1, 5, 6, 11 and 12 have been amended, claim 4 has been canceled.
Currently claims 1-3 and 5-20 are pending with claims 1-3 and 5-14 under consideration for examination and claims 15-20 being withdrawn as being directed to non-elected invention. Claim 1 is independent.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submissions filed on September 6, 2022 has been entered.

Response to Amendments
The 35 U.S.C. § 112(a) rejection as set forth in the previous Office Action is withdrawn in response to Applicant’s amendments. 
Applicant’s amendments to claims 1, 5, 6, 11 and 12 are NOT sufficient to overcome the 35 U.S.C. § 101 rejection as set forth in the previous Office Action. Therefore, the 35 U.S.C. § 101 rejection to claims 1-3 and 5-14 has been maintained.



Response to Arguments
Applicant’s arguments field on September 6, 2022 have been fully considered but they are not persuasive.
In the Remarks on page 9, Applicant’s argument regarding the 35 U.S.C. § 101 rejection that generating a regression using an artificial neural network that minimizes a loss function based on a prior distribution is not within the scope of a human mental processes.
In response to Applicant’s arguments, the Examiner respectfully disagrees. Examiner noticed that “the regression model” was generated using “an artificial neural network”. However, the claim recites these additional elements at a high a high level of generality and merely invoked as a tool to perform generic computer functions. For example, using artificial neural network to generate regression model is nothing more than using a generic computer to present a relationship between the marketing activity and the transaction activity, or using pen and paper to draw marketing campaigns/plans. Therefore, the regression model is directed to a generic regression model because there are no steps to train the regression model with specific training data related to the subject matter being claimed, and even the regression model is recited to perform the step of estimating a treatment effect for the marketing activity on the online activity, but there is no steps for retraining/updating the regression model with the newly optimized training data to improving the functioning of the regression model.  

In the Remarks on page 9, Applicant further argues that claim 1 as amended cites steps that cover physical processes. For example, “receiving aggregate marketing data for a marketing activity including offline advertising” and “collecting online activity data for the product and the control product during a time period” include offline activities and online activities, and these activities last during a time period in real life. Applicant submits such activities go beyond the scope of mental processes and/or mathematical concept.  
In response to Applicant’s arguments, the Examiner respectfully disagrees. Receiving and collecting data are mere data gathering in conjunction with a law of nature or abstract idea such as a step of obtaining information about credit card transactions so that the information can be analyzed by an abstract mental process, as discussed in CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011).
In the Remarks on page 9, Applicant’s argument regarding the 35 U.S.C. § 101 rejection that even if claim 1 recited subject matter directed to a judicial exception, the claimed subject matter of claim 1 relates specifically to improved in a digital marketing analytics platform…and are therefore integrated into a practical application under Step 2A, Prong 2 of the Alice framework. 
In response to Applicant’s arguments, the Examiner respectfully disagrees. In order for a claim to integrate the exception into a practical application, the additional claimed elements must, for example, improve the functioning of a computer or any other technology or technical field (see MPEP § 2106.05(a)), apply the judicial exception with a particular machine (see MPEP § 2106.05(b)), affect a transformation or reduction of a particular article to a different state or thing (see MPEP § 2106.05(c)), or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment (see MPEP § 2106.05(e)). See Revised 2019 Guidance. Here, claim 1 recites the additional element of “an artificial neural network” for generating a regression model. However, as discussed above, the “artificial neural network” is recited at a high a high level of generality and merely invoked as a tool to perform generic computer functions. For example, using artificial neural network to generate regression model is nothing more than using a generic computer to present a relationship between the marketing activity and the transaction activity, or using pen and paper to draw marketing campaigns/plans. The recited artificial neural network, whether it is considered individually or in an ordered combination with the claim limitations, nothing in the claims reflects an improvement to the functioning of a computer itself, or another technology or technical field, or imposes any meaningful limits on practicing the abstract idea. In addition, with respect to the “regression model”, the Specification defines: The term “regression model” refers to a model that describes the relationship between a dependent variable and one or more independent variables” (see ¶ 28). Thus, the regression model is not any physical structure, as claimed, for presenting a relationship between the aggregate marketing activity and the online activity, is also part of the abstract idea. Therefore, nothing in the claim integrates the judicial exception into a practical application. 


In the Remarks on page 10, Applicant’s argument regarding the 35 U.S.C. § 101 rejection that the claimed subject matter relates to unconventional operations that are not well-understood, routine or conventional in the field. Specifically, claim 1 includes that unconventional steps of collecting online data for a product of interest as well as a control product that was not advertised, and of using machine learning to generate a regression model for representing a relationship between aggregate marketing data and individual activity data. 
In response to Applicant’s arguments, the Examiner respectfully disagrees. Claim 1 did not recite any additional element for performing the steps, when given the broadest reasonable interpretation, the steps of receiving aggregate marketing data and collecting online activity data are mere data gathering, which can be performed by a human via observation. Therefore, the claim contains no additional element or combination of elements to show that the steps are not well-understood, routine, and conventional, and the abstract idea itself cannot proof the claim steps are unconventional. See Mayo Collaborative Servs. V. Prometheus Labs., Inc., 566 U.S. at 90 (holding that a novel and nonobvious claim directed to a purely abstract idea is, nonetheless patent-ineligible). See also Synopsys Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151 (Fed. Cir. 2016) (“[A] claim for a new abstract idea is still an abstract idea.”).


In the Remarks on page 11, Applicant argues that cited art does not teach using machine learning to train a Bayesian regression model as recited in claim 1.
In response to Applicant’s arguments, the Examiner respectfully disagrees. Abdou discloses a system for predicting recall to improve digital content distribution by generating machine learning model that includes but is not limited to a neural network, support vector learning, Bayesian network, and regression-based model (see ¶ 43); and the recall prediction system trains the machine learning models 204, 206 having different structures that more accurately predict recall probabilities from the different sample set of training data. As an example, the exposed machine learning model may include a neural network while the non-exposed machine learning model includes a regression-based learning model (see ¶ 53); calculates a coefficient represents the strength of a relationship between particular objects associated with the online social network. The coefficient may also represent a probability or function that measures a predicted probability that a user will perform a particular actin based on the user’s interest in the action (see ¶ 116-162).  Abdou suggests at least training a machine learning model comprising a regression-based model and Bayesian network for determining a coefficient represents a relationship between objects related to online social network.


In the Remarks on page 11, Applicant argues that the cited art does not teach identifying a control product as recited in claim 1.   
Applicant’s argument has been fully considered but is moot in view of new ground(s) rejection. In addition, Briggs has disclosed a methodology for determining the effectiveness of at least one advertising medium or cross-media advertising campaign against one or more brands (see ¶ 3-6); Analyze the efficiency of marketing campaigns by correlating data such as attitudes and sales with marketing spend and promotional activities (see ¶ 11); Use large online campaigns and keep a control group that receives control ads and measure their subsequent sales to establish a baseline of sales levels. (See ¶ 34, ¶ 53). Briggs suggests at least identifying at least a brand (e.g. business, product, service) for the campaign.


In the Remarks on page 12, Applicant argues that there is no motivation to combine Briggs and Abraham.   
In response to Applicant’s arguments, the Examiner respectfully disagrees. First, it is noted that an express suggestion or motivation in the prior art is not a requirement for an obviousness determination. See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 418-19 (2007) (holding the teaching-suggestion-motivation test is not a prerequisite for concluding that a claim is obvious). Second,  Abdou was cited to teach differences of Briggs. While Briggs discloses a method for determining advertising effectiveness of cross-media campaigns by collecting marketing activity data over the campaign period based on mix brand online and offline advertising activities (see Abstract, ¶ 6-8, ¶ 11, ¶ 15-16), Abdou also discloses a method for determining whether a target user will recall exposure to delivered digital content, and to improve digital content distribution by training a recall machine learning model to predict recall lift on a per-user basis, and expand the potential audience for target digital content, thereby increasing effectiveness for a digital content campaign (see ¶ 4-6). Both the Briggs and Abdou references are related to determine the effectiveness of product campaign. Therefore, both references are analogous art and it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Briggs reference to incorporate a well-known machine learning model with the Marketing Mix model for the most accurate results. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3 and 5-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
As per Step 1 of the subject matter eligibility analysis, it is to determine whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.
In this case, claims 1-3 and 5-14 are directed to methods without tied to a particular machine in the body of the claim for performing the steps, which fall outside of the four statutory categories. However, claims 1-3 and 5-14 will be included in Step 2 Analysis for the purpose of compact prosecution.
Regarding claims 1-3 and 5-14, the claims are directed to non-statutory subject matter because the claims are directed to a method without tied to a particular machine in the body of the claim for performing the steps. One factor to consider when determining whether a claim recites a §101 patent eligible process is to determine if the claimed process (1) is tied to a particular machine or; (2) transforms a particular article to a different state or thing. See In re Bilski, 545 F.3d 943, 88 USPQ2d 1385 (Fed. Cir. 2008) (en banc) aff’d, Bilski v. Kappos, 561 U.S. ___, 130 S.Ct. 3218, 95 USPQ2d 1001 (U.S. 2010). (Machine-or-Transformation Test).
In Step 2A of the subject matter eligibility analysis, it is to “determine whether the claim at issue is directed to a judicial exception (i.e., an abstract idea, a law of nature, or a natural phenomenon). Under this step, a two-prong inquiry will be performed to determine if the claim recites a judicial exception (an abstract idea enumerated in the 2019 PEG), then determine if the claim recites additional elements that integrate the exception into a practical application of the exception. See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55. 
In Prong One, it is to determine if the claim recites a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon).  
The claims recite limitations of “receiving aggregate marketing data, identifying a product in the set of products featured in the offline advertising, identifying a control product that is not in the set of products, collecting online activity data, determining a prior distribution corresponding to a product effect coefficient, generating a regression model that includes the product coefficient, estimating a treatment effect for the marketing activity on the online activity based on the regression model, performing a marketing campaign based on the treatment effect, identifying time periods, collecting the online activity data…, sampling from a posterior distribution of a parameter space, estimating an effect for each parameter, averaging the effect for each parameter, identifying a prior distribution of a time effect coefficient that decays to zero as time increase, identifying a student’s t-distribution, identifying a normal prior distribution, identifying a normal distribution, providing an uncertainty measure for at least one estimated parameter of the regression model .” The limitations, as drafted, are processes that, under their broadest reasonable interpretation, cover performance of the limitations in the mind or by a human using a pen and paper, with some mathematical models and calculations. That is, other than reciting using an artificial neural network for generating a regression model (e.g., presenting a relationship between the aggregate marketing activity and the online activity), nothing in the claims preclude the steps from practically being performed in the mind. In fact, identifying objects and making estimations are fundamental building blocks of human ingenuity. Thus, the claims fall in the mental processes grouping.  Further, because the claim limitations are related to receiving/collecting marketing data, determining a product effect coefficient based on these marketing data, and estimating a treatment effect for the marketing activity on the online activity. The claims recite the concepts fall within the commercial interactions including marketing or sales activities or business relations. Thus, the claims also recite the abstract idea under the certain methods of organizing human activity grouping. The mere use of an artificial neural network does not take the claims out of the abstract idea.
In Prong Two, it is to determine if the claim recites additional elements that integrate the exception into a practical application of the exception. 
Beyond the abstract idea, claim 1 recites the additional element “an artificial neural network” for generating a regression model. The Specification discloses this additional element at a high level of generality, for example, “an artificial neural network is a hardware or a software component” (see ¶ 38). When given the broadest reasonable interpretation, and even assuming the artificial neural network is a hardware component, the artificial neural network is no more than a generic computer that performs generic functions to carry out the abstract idea as claimed, whether it is considered individually or in an ordered combination with the claim limitations, nothing in the claims reflects an improvement to the functioning of a computer itself, or another technology or technical field, or imposes any meaningful limits on practicing the abstract idea. Accordingly, the additional element does not integrate the recited judicial exception into a practical application, and the claims are directed to the abstract idea. 
In Step 2B of Alice, it is "a search for an ‘inventive concept’—i.e., an element or combination of elements that is ‘sufficient to ensure that the patent in practice amounts to significantly more than a patent upon the [ineligible concept’ itself.’” Id. (alternation in original) (quoting Mayo Collaborative Servs. v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1294 (2012)).
The claim as described in Prong Two above, nothing in the subject matter claimed that transforms the abstract idea into an inventive concept. The same analysis applies here in Step 2B. 
Beyond the abstract idea, claim 1 recites the additional element “an artificial neural network” for generating a regression model. The Specification discloses this additional element at a high level of generality, for example, “an artificial neural network is a hardware or a software component” (see ¶ 38). When given the broadest reasonable interpretation, and even assuming the artificial neural network is a hardware component, the artificial neural network is no more than a generic computer that performs generic functions, at best, it may perform the step of receiving aggregate marketing data [from another device over a network], and providing (transmitting) an uncertainty measure [to another device over a network]. However, the functions of receiving, storing, displaying, and transmitting information over a network have been recognized by the courts as merely well-understood, routine, and conventional functions of generic computers. See MPEP 2106.05 (d) (II) (Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at a1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)). Thus, simply implementing the abstract idea on a generic computer for performing generic computer functions do not amount to significantly more than the abstract idea. (MPEP 2106.05(a)-(c), (e-f) & (h)). 
Therefore, the claims as a whole, viewed individually and as a combination, do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself. The claims are not patent eligible.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 6, 9 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Briggs (US 2006/0041480), and in view of Abdou et al., (US 2019/0182059, hereinafter: Abdou), and further in view of Harvey et al., (US 2003/0140012; hereinafter: Harvey). 
Regarding claim 1, Briggs discloses a method for data analytics, comprising: 
receiving aggregate marketing data for a marketing activity including offline advertising, wherein the aggregate marketing data includes information about a set of products featured in the offline advertising and does not include information about individual users (see ¶ 36, ¶ 51, ¶ 58-59, ¶ 116, ¶ 369); 
identifying a product in the set of products featured in the offline advertising (see ¶ 25, ¶ 53, ¶ 454);
collecting online activity data for the product and the control product during a time period corresponding to the marketing activity, wherein the online activity data includes information about individual users (see ¶ 19, ¶ 26, ¶ 322, ¶ 367);
estimating a treatment effect for the marketing activity on the online activity based on the regression model (see Fig. 8; ¶ 31, ¶ 44, ¶ 85, ¶ 90, ¶ 463-466); and 
performing a marketing campaign based on the treatment effect (see ¶ 85, ¶ 89, ¶ 109). 

Briggs discloses identifying a brand and a product associated with the online decay rate of 3% between week one and week two (see Fig. 8); Briggs further discloses a linear regression marketing mix model for measuring the effects of advertising is driving sales (see ¶ 22, ¶ 52).
Briggs does not explicitly disclose the following limitations; however, Abdou in an analogous art for managing digital content distribution discloses
determining a prior distribution corresponding to a product effect coefficient based at least in part on the online activity data for the product and the control product (see ¶ 91, ¶ 161-163);
generating a regression model that includes the product coefficient using an artificial neural network that minimizes a loss function based on the prior distribution, wherein the regression model represent a relationship between the marketing activity and the online activity (see ¶ 43, ¶ 53-54, ¶ 162).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Briggs to include teaching of Abdou in order to gain the commonly understood benefit of such adaption, such as providing the benefit of enhancing computational efficiency, and in turn operational efficiency. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Briggs discloses a linear regression marketing model is used to measure TV effects over the entire campaign and measures the effects of competitive spending and response to the brand in competitive activity; the marketing mix models include online advertisement and TV advertising (see ¶ 22, ¶ 52-54).
Briggs and Abdou do not explicitly disclose identifying a control product; however, Harvey in an analogous art for estimating the effect of characteristics on product reference discloses  
identifying a control product that is not in the set of products featured in the offline advertising (see ¶ 16, ¶ 44).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Briggs and in view of Abdou to include teaching of Harvey in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more optimal solution to indicate a degree of preference, enabling better decision making. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 2, Briggs discloses the method of claim 1, further comprising: 
identifying a first time period occurring before the marketing activity (see ¶ 377); 
identifying a second time period occurring after the marketing activity (see ¶ 377); and 
collecting the online activity data for the first time period and the second time period, wherein the time period comprises the first time period and the second time period (see ¶ 19, ¶ 367, ¶ 377).  

Regarding claim 3, Briggs discloses the method of claim 1, further comprising: 
identifying an impacted geographic region for the marketing activity (see ¶ 34, ¶ 53-54); 
identifying a control region (see ¶ 15, ¶ 43-45); and 
collecting the online activity data for the impacted geographic region and the control region, wherein the regression model comprises a geographic effect coefficient (see ¶ 11-12, ¶ 19, ¶ 72, ¶ 367)

Regarding claim 5, Briggs discloses the method of claim 1, further comprising: 
sampling from a posterior distribution of a parameter space for each parameter of the regression model (see Fig. 1; ¶ 14-16, ¶ 47, ¶ 87-88); 
estimating an effect for the each parameter of the regression model based on the sampling (see Fig. 8; ¶ 31-32, ¶ 44, ¶ 83, ¶ 90); and 
averaging the effect for the each parameter of the regression model, wherein the treatment effect is based on the averaging (see ¶ 54, ¶ 146-148).  

Regarding claim 6, Briggs discloses the method of claim 1, further comprising: 
identifying the prior distribution of the time effect coefficient that decays to zero as time increases, wherein the regression model is based on the prior distribution of the time effect coefficient (see ¶ 110-112).  

Regarding claim 9, Briggs discloses the method of claim 1, further comprising: 
identifying a normal distribution based on a correlation matrix having an auto regressive structure of degree 1, wherein the regression model comprises an error term based on the normal distribution (see ¶ 16, ¶ 83).  

Regarding claim 11, Briggs discloses the method of claim 1, wherein: 
a geographic effect coefficient, the product effect coefficient, and a geography-product interaction coefficient of the regression model are each based on a flat prior distribution (see ¶ 34-36, ¶ 53-54).  

Regarding claim 13, Briggs discloses the method of claim 6, wherein: 
the prior distribution of the time effect coefficient decays after a threshold time following the marketing activity (see Fig. 8; ¶ 463-464).  

Regarding claim 14, Briggs discloses the method of claim 1, further comprising: 
providing an uncertainty measure for at least one estimated parameter of the regression model (see Fig. 18: provide a representative sample; ¶ 28, ¶ 50, ¶ 362-364).  

Claims 7, 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Briggs and in view of Abdou and Harvey as applied to claims 1-3, 5, 6, 9 and 11-14 above, and further in view of Mun et al., (US 2013/0246086, hereinafter: Mun). 
Regarding claim 7, Briggs, Abdou and Harvey do not explicitly disclose the following limitations; however, Mun in an analogous art for data modeling discloses the method of claim 1, further comprising: 
identifying a Student's t-distribution, wherein the regression model comprises an intercept term based on the Student's t-distribution (see ¶ 186-188, ¶ 239).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Briggs and in view of Abdou to include teaching of Mun in order to gain the commonly understood benefit of such adaption, such as providing the benefit of an additional layer of granularity in the analysis, resulting in more focused solution, enabling better decision making. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 8, Briggs concerns about how accurately web surveys capture an audience that reflects a normal distribution on online ad and offline media behavior (see ¶ 16). 
Briggs, Abdou and Harvey do not explicitly disclose the following limitations; however, Mun discloses the method of claim 1, further comprising: 
identifying a normal prior distribution, wherein the regression model comprises a seasonality term based on the normal prior distribution (see ¶ 87-88).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Briggs and in view of Abdou to include teaching of Mun in order to gain the commonly understood benefit of such adaption, such as providing the benefit of an additional layer of granularity in the analysis, resulting in more focused solution, enabling better decision making. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 10, Briggs, Abdou and Harvey do not explicitly disclose the following limitations; however, Mun discloses the method of claim 1, wherein: 
the regression model is based on a plurality of variance terms, wherein each of the variance terms is based on a Student's t-distribution (see ¶ 87-88 and ¶ 202).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Briggs and in view of Abdou and Harvey to include teaching of Mun in order to gain the commonly understood benefit of such adaption, such as providing the benefit of an additional layer of granularity in the analysis, resulting in more focused solution, enabling better decision making. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Briggs and in view of Abdou and Harvey as applied to claims 1-3, 5, 6, 9, 11 and 13-14 above, and further in view of Mun et al., and Da et al., (CN 109767061 A, hereinafter: Da). 
Regarding claim 12, Briggs, Abdou and Harvey do not explicitly disclose the following limitations; however, Da in an analogous art for efficiency evaluation discloses the method of claim 1, wherein: 
the regression model is generated using a Bayesian regression based on a No-U-Turns sampling method for sampling from posterior parameter distributions (see pg. 5, ¶ 10, pg. 7, ¶ 3, and pg. 10, ¶ 7-9).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Briggs and in view of Abdou and Harvey to include teaching of Da in order to gain the commonly understood benefit of such adaption, such as providing the benefit of optimizing data analysis, enabling better decision making. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hunt et al., (US 2008/0319829) discloses a method for receiving consumer marketing activities and generating a data projection by calculating a coefficient that quantifies the relation between changes in sales and both in-store and consumer marketing activities.
Falkenborg et al., (US 2011/0313900) discloses a method for predicting potential attrition of consumer payment account using the transaction data of the accounts issued by the plurality of issuers. 
“Analyzing the effect of offline media on online conversion actions”, by Didier Nibbering, Flavius Frasincar, and Damir Vandic, Econometric Institute, Erasmus University Rotterdam, Netherlands. International Journal of Web Engineering and Technology, January 2017.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAN G CHOY whose telephone number is (571)270-7038.  The examiner can normally be reached on 5/4/9 compressed work schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAN G CHOY/Primary Examiner, Art Unit 3624